DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Application 2013/0290018).
Regarding claim 1, Chen et al. discloses a video collection system comprising: at least one beacon associated with a particular location or a particular person (paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs); a body-wearable video camera comprising: a camera-memory element for saving video data and associated metadata (Figs. 3 and 4; Fig. 5A – step 530 – connection type is established; paragraph [0037] – docking station 400 may also perform different aspects of the cloud upload process described below in Figs. 5A-5B; paragraph [0038] – docking station 400 may also be configured to work as an Access Point for a wireless network or may be configured to act as a bridge to allow portable client devices to access functionality of docking station 400 and possibly connect to other system components including local or cloud based servers – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0043] – block 520 (Fig. 5A), based on a) the connection type and b) what other system/device the recording device has established a connection to, different process flow options are shown in Fig. 5A as a non-exhaustive set of examples -  block 530 represents that the recording device or possibly only its removable storage media has connected to a docking station); a beacon detector configured to detect the at least one beacon (paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs); and a mark button configured to initiate recording when pressed and provide a mark indication in the associated metadata (paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs); and a video collection manager configured to communicate with the camera for determining a plurality of parameters of recording, saving and deleting the video data and associated metadata, wherein when the beacon detector senses a proximity to the at least one beacon, the camera is configured to automatically initiate any of recording, saving, or deleting video data or associated metadata (paragraph [0030] – A G-Sensor/Accelerometer (not shown) may be used for impact detection and to automatically initiate record mode – the G-Sensor/ Accelerometer may also provide data logging for impact statistics and road condition data; paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs).  
Regarding claim 2, Chen et al. discloses all of the limitations as previously discussed with respect claim 1 including that the system further comprises a camera dock for cooperating with the video camera (Chen et al.: Fig. 4), said camera dock comprising: a dock-memory element for saving the video data and associated metadata (Chen et al.: paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on); and a dock-processing element configured to transfer the video data and associated metadata from the camera-memory element to the dock-memory element (Chen et al.: paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - .  
3, Chen et al. discloses all of the limitations as previously discussed with respect claims 1 and 2 including that wherein upon communicatively coupling the camera to the camera dock (Chen et al.: Fig. 5A – step 530 – connection type is established; paragraph [0037] – docking station 400 may also perform different aspects of the cloud upload process described below in Figs. 5A-5B; paragraph [0038] – docking station 400 may also be configured to work as an Access Point for a wireless network or may be configured to act as a bridge to allow portable client devices to access functionality of docking station 400 and possibly connect to other system components including local or cloud based servers – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0043] – block 520 (Fig. 5A), based on a) the connection type and b) what other system/device the recording device has , the associated metadata is configured to be transferred before any video data is transferred (Chen et al.: paragraph [0037] – the disclosed docking station 400 may be multifunctional for uploading and/or downloading of video/audio and associated metadata; paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on).  
Regarding claim 4, Chen et al. discloses all of the limitations as previously discussed with respect claims 1-3 including that wherein the dock-processing element is configured to determine what portion of the video data is to be transferred based on information in the associated metadata (Chen et al.: .  
Regarding claim 5, Chen et al. discloses all of the limitations as previously discussed with respect claims 1 and 2 including that wherein the camera dock is further configured to cooperate with the video collection manager and transfer video data and associated metadata to the video collection manager (Chen et al.: Figs. 4 and 5; paragraph [0037] – the disclosed docking station 400 may be multifunctional for uploading and/or downloading of video/audio and associated metadata; paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-.  
Regarding claim 6, Chen et al. discloses all of the limitations as previously discussed with respect claims 1 and 2 including that wherein the camera dock is configured receive the camera therein and provide power to the camera (Chen et al.: Fig. 4; paragraph [0037] – docking station 400 may assist in data upload, device checkout, device upgrade (e.g., firmware/software update), recharging of battery packs 420 and other maintenance type functions that may be performed, for example, at a police station).  
Regarding claim 10, Chen et al. discloses a method of recording and saving video data comprising: placing at least one beacon in a particular location (paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs); providing a body-wearable video camera to be worn by a user, said camera comprising: a camera-memory element for saving video data and associated metadata (Figs. 3 and 4; Fig. 5A – step 530 – connection type is established; paragraph [0037] – docking station 400 may also perform different aspects of the cloud upload process described below in Figs. 5A-5B; paragraph [0038] – docking station 400 may also be configured to work as an Access Point for a wireless network or may be configured to act as a bridge to allow portable client devices to access functionality of docking station 400 and possibly connect to other system components including local or cloud based servers – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0043] – block 520 (Fig. 5A), based on a) the connection type and b) what other system/device the recording device has established a connection to, different process flow options are shown in Fig. 5A as a non-exhaustive set of examples -  block 530 represents that the recording device or possibly only its removable storage media has connected to a docking station), a beacon detector for detecting the at least one beacon(paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs), and a mark button for initiating and/or marking a recording (paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs); and automatically initiating recording of the video data and associated metadata on the camera-memory element when the camera is within a certain proximity of the at least one beacon  (paragraph [0030] – A G-Sensor/Accelerometer (not shown) may be used for impact detection and to automatically initiate record mode – the G-Sensor/ Accelerometer may also provide data logging for impact statistics and road condition data; paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs).  

Regarding claim 15, Chen et al. discloses all of the limitations as previously discussed with respect claim 10 including that the method further comprising: providing a camera dock comprising a dock-memory element for saving the video data and associated metadata (Chen et al.: Fig. 4; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on); and a dock-processing element transferring at least a portion of the video data and associated metadata from the camera-memory element to the dock- memory element (Chen et al.: paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage .  
Regarding claim 16, Chen et al. discloses all of the limitations as previously discussed with respect claims 10 and 15 including that the method further comprises: communicatively coupling the camera to the camera dock (Chen et al.: Fig. 5A – step 530 – connection type is established; paragraph [0037] – docking station 400 may also perform different aspects of the cloud upload process described below in Figs. 5A-5B; paragraph [0038] – docking station 400 may also be configured to work as an Access Point for a wireless network or may be configured to act as a bridge to allow portable client devices to access functionality of docking station 400 and possibly connect to other system components including local or cloud based servers – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0043] – block 520 (Fig. 5A), based on a) the connection type and b) what other system/device the recording device has established a connection to, different process flow options are shown in Fig. 5A as a non-exhaustive set of examples -  block 530 represents that the ; and transferring the associated metadata from the camera to the camera dock before any video data is transferred (Chen et al.: paragraph [0037] – the disclosed docking station 400 may be multifunctional for uploading and/or downloading of video/audio and associated metadata; paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on).  
Regarding claim 17, Chen et al. discloses all of the limitations as previously discussed with respect claims 10, 15, and 16 including that the method further comprises: the dock-processing element determining what portion of the video data is to be transferred based on information in the associated metadata (Chen et al.: paragraph [0037] – the disclosed docking station 400 may be multifunctional for uploading and/or downloading of .  
Regarding claim 18, Chen et al. discloses all of the limitations as previously discussed with respect claim 10 including that the method further comprises: providing a video collection manager (Chen et al.: Figs. 4 and 5); and transferring at least a portion of video data and associated metadata from the camera to the video collection manager (Chen et al.: paragraph [0037] – the disclosed docking station 400 may be multifunctional for uploading and/or downloading of video/audio and associated metadata; paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station .  
Regarding claim 19, Chen et al. discloses all of the limitations as previously discussed with respect claim 10 including that the method further comprises: assigning the camera to a particular user using a unique identifier (Chen et al.: paragraph [0037] – the disclosed docking station 400 may be multifunctional for uploading and/or downloading of video/audio and associated metadata – configuration data such as unit ID, user ID, operational modes, updates, and so on, may be maintained and versions of such configuration information may be presented on display screen 410 (which may also be a touch screen interface to docking station 400); paragraph [0043] – during the shift, all data recorded on the storage device may be associated with the officer for audio tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above and shown at block 510).  
Regarding claim 20, Chen et al. discloses all of the limitations as previously discussed with respect claim 10 including that the method further comprises: initiating recording when the mark button is pressed and providing a mark indication in the associated metadata (paragraph [0030] – A G-Sensor/Accelerometer (not shown) may be used for impact detection and to automatically initiate record mode – the G-Sensor/ Accelerometer may also provide data logging for impact statistics and road condition data; paragraph [0038] – docking station 400 may also include functional software or firmware modules to support automatic upload to cloud based storage based on different criteria associated with multi-media and/or data files; paragraph [0039] - docking station 400 may also have an internal storage device to facilitate fast off-load storage which may be used to facilitate a download/forward process for audio/video and metadata captured on a surveillance system device (e.g. the body worn camera 450) – for example, the user may place the body worn camera 450 into a docking station cradle 415 and docking station 400 offloads the data to the local onboard storage device (not shown) which may immediately (or based on a timer) upload that information, or a portion thereof, to a server (e.g., back office server or cloud storage) – uploads may be prioritized based on many different attributes such as time, size, event type priority, and so on; paragraph [0042] – also note that docking station 400 is an example embodiment of computer device including a programmable control device (see Fig. 2) described above while back office servers 642 may be more accurately thought of as computer systems (a superset of computer devices as used herein); paragraph [0043] – all data recorded on the storage device may be associated with the officer for audit tracking purposes and a metadata file may be used to “tag” or “mark” any recorded data with any number of pertinent attributes such as, officer’s ID, event type, date/time, GPS location, etc. – this “tagging” may happen automatically or manually as discussed above – the tags available are customized to the user’s needs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application 2013/0290018) in view of Guzik (U.S. Patent Application Publication 2011/0018998).

Regarding claim 7, Chen et al. discloses all of the limitations as previously discussed with respect claim 1, but fails to disclose wherein the system is configured to be used in a school or a hospital location, and the camera is configured to be worn by a teacher, a school administrator, a member of school staff, a doctor, a nurse, or a member of hospital staff.  
Referring to the Guzik reference, Guzik discloses a video collection system, wherein the system is configured to be used in a school or a hospital location, and the camera is configured to be worn by a teacher, a school administrator, a member of school staff, a doctor, a nurse, or a member of hospital staff (paragraph [0360] – it will be appreciated that while responders have been discussed above in the context of police officers, other professionals may also serve as responders in different situations – these professionals may include, but are not limited to, medical personnel, firefighting personnel, military personnel, and/or others).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used this system in a hospital location as disclosed by Guzik in the system disclosed by Chen et al. in order to easily record the happenings in a hospital for documentation.
Regarding claim 8, Chen et al. discloses all of the limitations as previously discussed with respect claim 1 including that wherein the video collection manager is configured to initiate recording based on a triggering event, said triggering event comprising: pressing a button on a particular piece of equipment, initiating use of a specified device, or sensing a particular location of a specified device (Chen et al.: paragraph [0030] – the DIO may also be used to detect brake, light bar, car door, and gun lock so that the video recording may be automatically triggered).  However, Chen et al. fails to disclose pressing a button on a particular piece of medical equipment, initiating use of a specified medical device, or sensing a particular location of a specified medical device.
Referring to the Guzik reference, Guzik discloses a video collection system, wherein the video collection manager is configured to initiate recording based on a triggering event, said triggering event comprises: pressing a button on a particular piece of medical equipment, initiating use of a specified medical device, or sensing a particular location of a specified medical device (paragraph [0360] – it will be appreciated that while responders have been discussed above in the context of police officers, other professionals may also serve as responders in different situations – these professionals may include, but are not limited to, medical personnel, firefighting personnel, military personnel, and/or others).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used this system in a hospital and on medical equipment as disclosed by Guzik in the system disclosed by Chen et al. in order to easily record the happenings in a hospital for documentation.
Regarding claim 9, Chen et al. discloses all of the limitations as previously discussed with respect claims 1 and 8, but fails to disclose wherein the medical device is a defibrillator, a crash cart, or an emergency medical device.  
Referring to the Guzik reference, Guzik discloses a video collection system, wherein the medical device is a defibrillator, a crash cart, or an emergency medical device (paragraph [0360] – it will be appreciated that while .  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used this system in a hospital and on medical equipment as disclosed by Guzik in the system disclosed by Chen et al. in order to easily record the happenings in a hospital for documentation.
Regarding claim 11, Chen et al. discloses all of the limitations as previously discussed with respect claim 10, but fails to disclose that wherein the particular location is within a school or a hospital.  
Referring to the Guzik reference, Guzik discloses a method of recording and saving video data, wherein the particular location is within a school or a hospital (paragraph [0360] – it will be appreciated that while responders have been discussed above in the context of police officers, other professionals may also serve as responders in different situations – these professionals may include, but are not limited to, medical personnel, firefighting personnel, military personnel, and/or others).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used this method in a hospital as disclosed by Guzik in the method disclosed by Chen et al. in order to easily record the happenings in a hospital for documentation.
12, Chen et al. in view of Guzik discloses all of the limitations as previously discussed with respect claims 10 and 11 including that wherein the camera is configured to be worn by a teacher, a school administrator, a member of a school staff, a doctor, a nurse, or a member of a hospital staff (Guzik: paragraph [0360] – it will be appreciated that while responders have been discussed above in the context of police officers, other professionals may also serve as responders in different situations – these professionals may include, but are not limited to, medical personnel, firefighting personnel, military personnel, and/or others).  
Regarding claim 13, Chen et al. discloses all of the limitations as previously discussed with respect claim 1 including that the method further comprises: initiating recording based on: pressing a button on a particular piece of equipment, initiating use of a specified device, or sensing a particular location of a specified device (Chen et al.: paragraph [0030] – the DIO may also be used to detect brake, light bar, car door, and gun lock so that the video recording may be automatically triggered).  However, Chen et al. fails to disclose pressing a button on a particular piece of medical equipment, initiating use of a specified medical device, or sensing a particular location of a specified medical device.
Referring to the Guzik reference, Guzik discloses a method of recording and saving video data, wherein the video collection manager is configured to initiate recording based on a triggering event, said triggering event comprises: pressing a button on a particular piece of medical equipment, initiating use of a specified medical device, or sensing a particular location of a specified medical device (paragraph [0360] – it will be appreciated that while responders have been discussed above in the context of police officers, other professionals may also serve as responders in different situations – these professionals may include, but are not limited to, medical personnel, firefighting personnel, military personnel, and/or others).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used this method in a hospital and on medical equipment as disclosed by Guzik in the method disclosed by Chen et al. in order to easily record the happenings in a hospital for documentation.
Regarding claim 14, Chen et al. discloses all of the limitations as previously discussed with respect claims 10 and 13 including that wherein the medical device is a defibrillator, a crash cart, or another emergency medical device.  
Referring to the Guzik reference, Guzik discloses a method of recording and saving video data, wherein the wherein the medical device is a defibrillator, a crash cart, or another emergency medical device (paragraph [0360] – it will be appreciated that while responders have been discussed above in the context of police officers, other professionals may also serve as responders in different situations – these professionals may include, but are not limited to, medical personnel, firefighting personnel, military personnel, and/or others).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 26, 2022